                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 JENNER BENAVIDES, et al.,

                Petitioners,                                CIVIL ACTION NO.: 4:20-cv-69

         v.

 PATRICK GARLAND, et al.,

                Respondents.


                                           ORDER

       Petitioners are currently detained by the United States Department of Homeland Security,

Immigration and Customs Enforcement at the Folkston Processing Center in Charlton County,

Georgia. They filed a Petition in the Savannah Division of the Southern District of Georgia

challenging continued detention and seeking habeas corpus relief pursuant to 28 U.S.C. § 2241.

(Doc. 1.) For the reasons set forth below, the Court ORDERS that this case be transferred to the

United States District Court for the Southern District of Georgia, Waycross Division.

       As of the filing of Petitioners’ action on April 8, 2020, it appears Petitioners are currently

in custody at the Folkston Processing Center in Charlton County, Georgia, which is within the

Waycross Division of this District. (Doc. 1, p. 6-8.) Thus, the Petition was not filed in the proper

division of this Court.

       Where a Section 2241 petitioner challenges his present confinement, “jurisdiction lies”

only in “the district of confinement,” and the proper respondent is the warden of the facility where

the petitioner is being held, not the United States or a supervisory official who exercises “legal

control” over the petitioner. See Rumsfeld v. Padilla, 542 U.S. 426, 435, 439-40, 443 (2000).
Here, Petitioners are currently confined in this District; however, they are confined at the Folkston

Processing Center in Charlton County, Georgia, which lies within the Waycross Division of this

Court. 28 U.S.C. § 90(c)(4). Consequently, this petition should proceed in the Waycross Division.

       Therefore, IT IS HEREBY ORDERED that this action shall be TRANSFERRED to the

Waycross Division for further consideration. See 28 U.S.C. § 1406(a) (“The district court of a

district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it

be in the interest of justice, transfer such case to any district or division in which it could have

been brought .”). The Clerk of Court is hereby DIRECTED to transfer this case to the Waycross

Division.

       SO ORDERED, this 9th day of April, 2020.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                   2
